Citation Nr: 1041405	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  99-20 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial compensable evaluation for residuals of 
fracture to the second and third metacarpals of the right hand.



REPRESENTATION

Appellant represented by:	Attorney Robert W. Legg



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1975 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in August 2006, at 
which time entitlement to an increased evaluation for the 
residuals for a fracture to the right second and third 
metacarpals was denied.  The Veteran subsequently appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  While that case was pending at the Court, the 
Veteran's attorney and the VA Office of the General Counsel filed 
a motion to vacate the Board's decision and remand the Veteran's 
claim for readjudication.  In an October 2007 Order, the Court 
granted the motion, vacated the Board's August 2006 decision, and 
remanded this case to the Board for readjudication.  

This claim was again before the Board in March 2008, at which 
time it was remanded for additional development.  In a February 
2010 decision, the Board denied the claim.  The Veteran appealed 
the decision to the Court.  Again a motion to vacate and remand 
was filed, and, in an August 2010 Order, the Court granted the 
motion, vacated the Board's February 2010 decision, and remanded 
the case to the Board for readjudication.  Further development is 
now needed before the claim can be decided on the merits.

The appeal is REMANDED to the RO.  VA will notify the appellant 
when further action is required.

REMAND

In March 2008, the Board remanded the Veteran's claim in order to 
afford him a VA examination.  Pursuant to the March 2008 Board 
remand, the Veteran was scheduled for a VA examination that was 
to take place in May 2008.  According to handwritten notes in the 
Veteran's claims file, the examination had to be rescheduled 
because the physician who was to conduct it was ill.  The Veteran 
did not appear for the rescheduled examination, and another 
examination was scheduled for June 2008, for which the Veteran 
was sent notice via certified mail to his home address.  The 
record shows that the certified mail was returned because it was 
not picked up, and the Veteran did not appear for the 
examination.  Later in June 2008, VA personnel left the Veteran a 
telephone message advising him that there was an open slot for an 
examination the following day, and he did not respond.

The Veteran wrote that he had reported for a May 2008 
examination, only to be told that the doctor was not in.  He said 
he saw the doctor's nurse and spoke to the doctor on the 
telephone, who told him that his appointment would be 
rescheduled.  The Veteran contended that he was never contacted 
to reschedule the examination, and therefore he was requesting 
another examination date.  The Veteran's attorney wrote in an 
October 2010 statement that the Veteran was unable to appear for 
the next-day appointment in June 2008 because of his job.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the law and 
pertinent Court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A and any 
other applicable legal precedent.

2.  After all available records and/or 
responses from any contacted entity have been 
associated with the claims file, or the time 
period for the Veteran's response has 
expired, arrange for the Veteran to undergo 
an examination for the residuals of a 
fracture to the second and third metacarpals 
of the right hand.  The claims file, to 
include a copy of this Remand, must be made 
available to the examiner, and the report of 
the examination should include discussion of 
the Veteran's documented medical history and 
contentions regarding the residuals of a 
fracture to the second and third metacarpals 
of his right hand.  All appropriate tests and 
studies and/or consultation(s) should be 
accomplished (with all findings made 
available to the examiner(s) prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

3.  Thereafter, readjudicate the Veteran's 
claim for entitlement to an initial 
compensable evaluation for residuals of a 
fracture to the second and third metacarpals 
of the right hand.  If the benefits sought on 
appeal remain denied, provide the Veteran and 
his attorney with a Supplemental Statement of 
the Case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

